      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

JAMAAL MOBLEY,                             )
                                           )
                     Plaintiff,            )
                                           )
v.                                         ) CASE NO. 2:19-cv-246
                                           )
EAGLE SITE SERVICES LLC                    )
and BRUCE M. RACKOUSKI                     )
                                           )
                     Defendants.           )

                                       COMPLAINT

       Plaintiff Jamaal Mobley (“Mobley”) brings this action against Eagle Site Services

(“Eagle”) and Bruce M. Rackouski (“Rackouski”) (together “Defendants”), and shows as

follows:

                                        OVERVIEW

       1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et. seq. and the Indiana Wage Payment Statute I.C. § 22-2-5 et seq.

Defendants violated the FLSA by failing to pay Mobley the minimum wage required

under federal law and by failing to pay Mobley the overtime premium required under

federal law. Defendants violated Indiana law by failing to timely pay Mobley his earned

wages.

                                         PARTIES

       2.     Mobley is an individual who resides in Punta Gorda, Charlotte County,

Florida. Mobley was employed by Defendants within the meaning of the FLSA during

the three-year period prior to the filing of this Complaint. At all times hereinafter
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 2 of 8


mentioned, Mobley was an individual employee within the meaning of the FLSA, 29

U.S.C. § 203(e)(1).

       3.     Rackouski is an owner, member and/or officer of Eagle. In this capacity,

Rackouski is involved in the day-to-day business operations of Eagle. Rackouski has

the authority to sign on corporate checking accounts, including payroll accounts, and

the authority to make decisions regarding wage and hour issues, including decisions

regarding the minimum wage and overtime violations alleged in this Complaint. At all

relevant times, Rackouski acted and had responsibility to act on behalf of, and in the

interests of, Eagle in devising, directing, implementing and supervising the wage

practices and policies relating to employees, including the minimum wage and overtime

issues raised in this lawsuit. At all relevant times, Rackouski was an “employer” within

the meaning of the FLSA, 29 U.S.C. § 203(d).

       4.     Eagle is an Indiana limited liability with its principal place of business

located in Lake County, Indiana. Eagle acted, directly or indirectly, in the interest of an

employer with respect to Mobley. Eagle is an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

                                      JURISDICTION

       5.     This Court has jurisdiction over Defendants because Mobley brings claims

arising under federal law. This Court has supplemental jurisdiction over Mobley’s

Indiana state law claims pursuant to 28 U.S.C. § 1367.

                                          VENUE

       6.     Venue is appropriate in the Northern District of Indiana pursuant to 28

U.S.C. § 1391.



                                              2
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 3 of 8


                                  FLSA COVERAGE

      7.     At all times hereinafter mentioned, Defendants have been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      8.     At all times hereinafter mentioned, Defendants have been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had

employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.

      9.     At all times hereinafter mentioned, Mobley was an employee engaged in

commerce or in the production of goods for commerce.

                                        FACTS

      10.    Defendants own and operate a business providing water meter installation

and service with their principal place of business located at 8509 E. 101st Ave, Crown

Point, Indiana 46037.

      11.    Defendants employed Mobley from approximately May 21, 2019 to June

12, 2019 as a Team Leader.

      12.    Mobley traveled and performed work for Defendants at various locations in

North Carolina, South Carolina and Georgia.

      13.    Throughout his employment, Defendants paid Mobley a base hourly rate

of pay of $18.00 per hour.



                                            3
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 4 of 8


      14.      Mobley voluntarily terminated his employment with Defendants on June

12, 2019.

      15.      Throughout his employment with Defendants, Defendants paid Mobley on

a weekly basis. Defendants seven-day pay period runs from Monday to Sunday and

Defendants usual and regular day for payment of wages is every Friday.

      16.      Mobley was not exempt from the minimum wage and overtime provisions

of the FLSA.

      17.      At the time Mobley’s employment with Defendants ended, Mobley was

owed but has not received, payment of his earned wages.

      18.      At the time Mobley’s employment ended, Mobley was owed payment for

his last two pay periods worked for Defendants.

      19.      Specifically, for the workweek and pay period from June 3, 2019 to June

9, 2019, Mobley worked hours in excess of forty (40) in a single workweek. Defendants

were required to have paid Mobley his earned wages for this pay period on or before

June 14, 2019. As of the date of this filing, Defendants have paid Mobley no wages for

his hours worked between June 3, 2019 and June 9, 2019.

      20.      Also, for the workweek and pay period from June 10, 2019 to June 16,

2019, Mobley worked three days of approximately 4 to 9 hours per day. Defendants

were required to have paid Mobley his earned wages for this period on or before June

21, 2019. As of the date of this filing, Defendants have paid Mobley no wages for his

hours worked between June 10, 2019 and June 16, 2019.

      21.      Defendants have refused to pay Mobley his wages earned for his final two

pay periods.



                                            4
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 5 of 8


      22.      By refusing to pay Mobley any earned wages for his hours worked in

excess of forty (40) for the workweek of June 3, 2019 to June 9, 2019, Defendants did

not pay Mobley the overtime premium required by the FLSA.

      23.      By refusing to pay Mobley any earned wages for his hours worked during

his final two pay periods, Defendants did not pay Mobley the minimum wage required by

the FLSA.

      24.      By refusing to pay Mobley all his earned wages for his final two pay

periods, Defendants have failed to timely pay Mobley his earned wages in accordance

with Indiana law.

      25.      In response to Mobley’s requests for payment of his earned wages, on

Friday, June 14, 2019 Rackouski sent Mobley the following email message:

            Payday is Friday we pay sometime during that day every week.
            In over 50 Years of working . I have never seen such a useless worthless
            inconsiderate manipulating individual as you ( with the exception of Lee).
            I put a great deal of faith in you and you failed me your family and everyone
            else ridiculously.. I don't feel you were of any value to us in any manner. In
            fact I feel you owe us for wasting so much of our time on a complete looser
            like you. No one can attest to you doing anything productive on our behalf. If
            you accomplished anything in what little time you actually might have done
            something we have no way of knowing. You stole our truck made us spend
            time calling police and sending men to retrieve the truck in addition charged
            on our charge card without permission, lied to us about your location and
            intention, this is on no one else but you. . Please remit the charges on our
            company credit card of 605.00 and $ 600 for the time spent by us and our
            employees retrieving the truck you took without our authorization, you stole
            our computer 350.00 and dozens of receipts missing.( That you agreed on the
            first form you signed to have taken out of your pay if we didn't receive them).
            If at that point there is anything else due you we will immediately send a
            check... We will settle for $1550.00 Total due from you today. You can pay us
            by whatever form you choose. You are definitely out of both of our lives and
            you will be blocked from all forms of communication. Its just a shame we
            wasted our time with a looser like you. Please send remittance. Just go back
            to the life and what you were doing before you met us you should be
            ashamed of yourself..Such a terribly sad useless lying individual. Other



                                             5
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 6 of 8


            employees will be compensate according to their recorded time sometime on
            Friday as agreed.

            Eagle Site Services
            Bruce M Rackouski


      26.      As of the date of this filing, Defendants have not paid Mobley any wages

for his final two pay periods worked for Defendants.

      27.      To the extent Defendants believe they may withhold Mobley’s wages or

make deductions from Mobley’s wages based on the allegations in the email above,

Defendants are wrong. Pursuant to Indiana’s Wage Assignment Statute, I.C. 22-2-6-2,

Defendants are only permitted to make deductions from Mobley’s wages under 16

defined circumstances. [See I.C. 22-2-6-2(b)(1) – (16)] Further, Defendants are only

permitted to make any of those 16 deductions in the event that Defendants have a valid

wage assignment form from Mobley. [See I.C. 22-2-6-2(a)]. Therefore, any purported

deductions from Mobley’s earned wages are not permissible under the Indiana Wage

Assignment Statute.

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

      28.     Mobley hereby incorporates by reference Paragraphs 1 – 27 of this

Complaint.

      29.      During the relevant time period, Defendants have violated and are

violating the provisions of 29 U.S.C. §§ 206 by failing to comply with the minimum wage

requirements of the FLSA.

      30.      During the relevant time period, Defendants have violated and are

violating the provisions of 29 U.S.C. §§ 207 by failing to comply with the overtime



                                            6
         USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 7 of 8


requirements of the FLSA. Specifically, Defendants have failed to pay Mobley one and

one-half times his regular rate of pay for all hours worked in excess of forty (40) in a

single workweek.

         31.   Defendants acted intentionally, willfully, or with reckless disregard to the

rights of Mobley as protected by the FLSA.

                     COUNT II: FAILURE TO PAY WAGES IN
                ACCORDANCE WITH INDIANA CODE §§22-2-5 et. seq.

         32.   Mobley hereby incorporates by reference Paragraphs 1 – 31 of this

Complaint.

         33.   During the relevant time period, Defendants have violated and are

violating provisions of Indiana Code §§22-2-5 et. seq. by failing to timely pay Mobley’s

wages.

         34.   Defendants’ refusal to timely pay Mobley his earned wages was in bad

faith.

                                  PRAYER FOR RELIEF

         WHEREFORE, Mobley respectfully requests that this Court enter judgment

against Defendants and award relief as follows:

         a.    An Order pursuant to Section 16(b) of the FLSA finding Defendants liable

for unpaid back wages due to Mobley, in addition to liquidated damages equal in

amount to the unpaid compensation due to Mobley;

         b.    An Order pursuant to I.C. §§ 22-2-5 et. seq. finding Defendants liable for

unpaid earned wages due to Mobley, plus liquidated damages double in amount of the

unpaid wages found due to Mobley;

         c.    An Order awarding Mobley costs of this action;

                                              7
      USDC IN/ND case 2:19-cv-00246 document 1 filed 07/05/19 page 8 of 8


      d.       An Order awarding Mobley reasonable attorney’s fees;

      e.       A Declaration and finding by the Court that Defendants willfully violated

provisions of the FLSA by failing to comply with the minimum wage and overtime

requirements of the FLSA;

      f.       An Order granting such other and further relief as may be necessary and

appropriate.

                                          Respectfully Submitted,

                                          s/Robert J. Hunt
                                          Robert J. Hunt, (#30686-49)
                                          Robert F. Hunt (#7889-84)
                                          The Law Office of Robert J. Hunt, LLC
                                          1905 South New Market Street, Suite 220
                                          Carmel, Indiana 46032
                                          Telephone: (317) 743-0614
                                          Facsimile: (317) 743-0615
                                          E-Mail:      rob@indianawagelaw.com
                                                       rfh@indianawagelaw.com



                                          Attorneys for Plaintiff




                                             8
